NO. 12-13-00174-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

MARSHALL LUCAS,                                    §       APPEAL FROM THE 159TH
APPELLANT

V.                                                 §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §        ANGELINA COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Marshall Lucas appeals his conviction for intoxication assault for which he was
sentenced to imprisonment for fifteen years. Appellant complains that his trial counsel was
ineffective and that the trial court erred in denying his motion for new trial. We dismiss the
appeal for want of jurisdiction.


                                    PROCEDURAL BACKGROUND
       Appellant was charged with two felony offenses, intoxication assault and aggravated
assault. The State offered to dismiss the aggravated assault charge if Appellant agreed to plead
guilty to the intoxication assault charge. Appellant accepted the State’s offer. The parties had no
agreement as to Appellant’s punishment, and Appellant elected to have the trial court determine
his punishment.      After a hearing on punishment, the trial court sentenced Appellant to
imprisonment for fifteen years.
       The trial court then certified Appellant’s right to appeal. See TEX. R. APP. P. 25.2(a)(2).
The trial court’s initial certification states that “[t]his criminal case is not a plea-bargain case and
the defendant has the right of appeal.” “[A]s to punishment only” is handwritten beside this
statement. This appeal followed.
         In response to Appellant’s brief, the State argued that Appellant had no right to appeal
because this was a plea bargain case and the trial court did not expressly authorize Appellant to
appeal. See TEX. R. APP. P. 25.2(a)(2) (defendant who pleads guilty or nolo contendere in plea
bargain case may appeal only (1) those matters raised by written motion filed and ruled on before
trial or (2) with permission of trial court, if punishment did not exceed punishment recommended
by prosecutor and agreed to by defendant). The State further argued that Appellant had waived
his right to appeal. We reviewed the record and determined that Appellant had entered into a
type of plea bargain agreement with the State. The record also included Appellant’s waiver of
his right to appeal. Consequently, we concluded that the trial court’s initial certification of
Appellant’s right to appeal was inaccurate, and thus, defective.       By order of February 5, 2014,
we abated the appeal and remanded the case to the trial court to determine whether the State and
Appellant had entered into a plea bargain agreement. We further directed the trial court to re-
certify whether Appellant has the right to appeal.
         In compliance with our February 5, 2014 order, the trial court held a hearing and
determined that the State and Appellant had entered into a plea bargain agreement. The trial
court then certified that this was a plea bargain case and Appellant had no right of appeal. The
trial court further certified that Appellant had waived his right to appeal.


                                                     RIGHT TO APPEAL
         We have received the trial court’s certification showing that this is a plea bargain case,
Appellant has no right of appeal, and Appellant waived his right to appeal. See TEX. R. APP. P.
25.2(d). The certification is signed by Appellant and his counsel. The clerk’s record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
On appeal, Appellant is not complaining of matters raised by written motion filed and ruled on
before trial, and he does not have the trial court’s permission to appeal in this plea bargain case.
Therefore, Appellant has no right to appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion delivered April 17, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                              (DO NOT PUBLISH)




                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 17, 2014


                                         NO. 12-13-00174-CR


                                      MARSHALL LUCAS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 159th District Court
                       of Angelina County, Texas (Tr.Ct.No. 2012-0605)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.